DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 4, 7-12 and 26-34 are allowed. The prior art of record fails to disclose either singly or in combination the claimed device of a drive assembly for a catheter procedure system, and a catheter procedure system.
The closest prior art of record is Tanner et al (U.S. Pub. 2015/0142013 A1, hereinafter Tanner”).
However, reference(s) do/does not disclose the inventions as claimed.
Regarding claims 1 and 12, the closest prior art of record fails to teach among all the limitations or render obvious the limitations of the linear drive mechanism configured to move the body to cause linear movement of the percutaneous device in a second direction opposite the first direction while the proximal pinch is disengaged from the percutaneous device and the distal pinch is engaged with percutaneous device. Specifically, Tanner teaches that while the linear drive mechanism 1610 can move the guidewire in a retracting direction opposite the propelling direction, this movement still requires the distal pinch to be disengaged from the guidewire.
Regarding claim 27, Tanner does not disclose a first gear coupled to the second end of the body and a second gear in mechanical contact with the first gear. Although the gear 1624 is a first gear, Tanner does not disclose a second gear in mechanical contact with gear 1624.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/           Primary Examiner, Art Unit 3783                                                                                                                                                                                             
07/06/2022